          Case 6:21-cv-00666-PGB-LRH Document 1-1 Filed 04/15/21 Page 1 of 4 PageID 5
Filing # 116408776 E-Filed 11/18/2020 02:42:26 PM


                                         IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT

                                             IN AND FOR ORANGE COUNTY FLORIDA

                                                           CIVIL DIVISION



        HARVEY FAIR

                  Plaintiff                                                   CASE NO:

        v.



        Dave Maus/Seminole Toyota

        _________________________/

                                                                 COMPLAINT

                     The Plaintiff, Harvey Fair, Pro Se, hereby sues, Defendant, Dave Maus/Semiole Toyota, d/b/a

        Seminole Toyota (herein know “SEMINOLE”, a Florida Profit Corporation and states the following:



                                                                    JURISDICTION

             1. This is an action for damages which exceed Fifteen Thousand (15,000) Dollars, exclusive of Court
                cost.

             2, The proper Venue is in Orange County Florida, since the action occurred in Orange County,
        Florida and the Defendant conducts business in Orange County.



                                                                   PARTIES



             3.     Plaintiff, Harvey Fair, is a human being who at all times material hereto was a resident of
                    ORANGE, COUNTY, FLORIDA, and is sui juris.

            4. Defendant, Seminole, is a Florida Profit Corporation, doing business in Orange County Florida
        with a registered agent.



                                                                ALLEGATIONS

            5.         Plaintiff was employed by Defendant, SEMINOLE as a Sales Consultant on or about January
        2018.




                                                                                                            Exhibit A
Case 6:21-cv-00666-PGB-LRH Document 1-1 Filed 04/15/21 Page 2 of 4 PageID 6




        6. During the employment of Plaintiff, Harvey Fair, by Seminole, he was subjected to racial
        comments and slurs including, but not limited to the “N” word.


         7. Approximately between January 2018 and June 18. 2018, employees/supervisiors, including,
but not limited to Joseph Chioppa, Greg Lantz, subjected Plaintiff to racial mocking and harassment.
When Plaintiff complained to his manager, Joe Chioppa and other managers, he was told it was all in
joking. Other managers told Plaintiff they would look into it.



       8. Approximately between March and June 2018, Plaintiff was subjected to threats, sexual
harassment, and aggression by other employees. Plaintiff reported these incidents to his manager.



                                            Count 1

                                         Unlawful Discharge

        9. Plaintiff, Harvey Fair, re-alleges paragraphs 1 through 8 as though fully set forth herein.



       10. Plaintiff, Harvey Fair, an African American male, is a member of a protected groupclass.



      11. Plaintiff, Harvey Fair, was the subject of an unlawful discharge in that his employment with
Defendant was terminated based on his race, in violation of Title VII of the Civil Rights Act.



       12. The discharge described in the preceding paragraphs was based on a protected
characteristic of Plaintiff, Harvey Fair, to wit: his race as African American.



        13. Plaintiff by being subjected to racial discrimination was affected in a term, condition or
privilege as envisioned by 42 U>S>C< 2000e(a)(1), (2) in that:

       (1)    His psychological well-being was affected;

       (2)    His employment with Defendant was terminated.



      14.      as a direct, proximate and foreseeable result of the actions of Defendant, Plaintiff has
suffered past and future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish, loss
of dignity, and other non-pecuniary losses and intangible injuries.




                                                                                                Exhibit A
Case 6:21-cv-00666-PGB-LRH Document 1-1 Filed 04/15/21 Page 3 of 4 PageID 7




     WHEREFORE,          Plaintiff, Harvey Fair, request judgement and damages against Defendant,
Seminole , as follows



        a)   Back pay and benefits, interest on back pay and benefits, up front pay and future benefits;
        b)   Compensatory damages for past and future economic and non-economic losses, including
           extreme emotional distress, mental anguish, loss of employment of life, and consequential
           losses.
        c) Punitive damages and/or exemplary damages in an amount to be shown at trial;
        d) An award of reasonable fees and cost, including but not limited to expert witness fees, as
           provided in Title VII, Section 1981 (a)and FCRA;
        e) An award to Plaintiff of interest on any awards at the highest rate of interest allowed by law,
           and
        f) Such and further relief as this Court deems just and appropriate.



                                           COUNT II

                                   WHIISTLE BLOWER




      15.     In violation of Florida Statues 448. 102, Plaintiff re-alleges paragraphs one(1) through
Fourteen (14) as though fully set forth herein.



        16,      Defendant’s treatment of Plaintiff constitutes a retaliatory personnel anchor against
Plaintiff, in violations of Sections 448. 102, Fla. Statute and that Statute prevents an employer from
taking retaliatory action against the employee because he has: objected to, or refused to participate in
an activity, policy, or practice of the employer which is in violation of the law, rule, or regulation.



       17. Defendant intentionally took retaliatory action against Plaintiff and discharged Plaintiff
based on race.



       18.     Defendant’s illegal violation against Plaintiff, in violation of Section 448. 102, Fla. Statute,
was willful, malicious, and taken with reckless indifference to Plaintiff’s rights.



      19.     As a direct result of Defendant’s unlawful retaliatory conduct, Plaintiff has suffered
damages including (without limitation) economic and emotional damages.



                                                                                                    Exhibit A
Case 6:21-cv-00666-PGB-LRH Document 1-1 Filed 04/15/21 Page 4 of 4 PageID 8




                                 DEMAND FOR TRIAL



            Plaintiff, Harvey Fair, demands trial by jury on all issues so triable.




DATED THIS 16TH DAY OF NOVEMBER, 2020




                                                               HARVEY K. FAIR, PRO SE

                                                               Harvey Fair

                                                               53 Parker Street E-201

                                                               Wallingford, Connecticut 06492

                                                               352-777-3382

                                                               Fairharveyk@gmail.com




                                                                                            Exhibit A
